     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

VIROJ CHOMPUPONG and MALINEE
CHOMPUPONG,

                                     Plaintiffs,
       vs.                                                        1:17-CV-929
                                                                  (MAD/CFH)

CITY OF SCHENECTADY, JACKSON
DEMOLITION SERVICE, INC.,
SCHENECTADY METROPLEX DEVELOPMENT
AUTHORITY,

                              Defendants.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

ARCHER & GREINER P.C.                                  ANTHONY D. DOUGHERTY, ESQ.
1211 Avenue of the Americas
Suite 2750
New York, New York 10036
Attorneys for Plaintiffs

TARTER KRINSKY & DROGIN LLP                            LINDA S. ROTH, ESQ.
1350 Broadway
New York, New York 10018
Attorneys for Plaintiffs

MURPHY BURNS LLP                                       JAMES J. BURNS, ESQ.
407 Albany Shaker Road
Loudonville, New York 12211
Attorneys for Defendant City of Schenectady

Mae A. D'Agostino, U.S. District Judge:

                                            ORDER

       Plaintiffs commenced this action on August 22, 2017, asserting numerous claims against

the City of Schenectady (the "City"), Jackson Demolition Service, Inc., the Schenectady

Metroplex Development Authority, and unnamed John Does and XYZ Corps. See Dkt. No. 1.


                                                   1
     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 2 of 7



Following multiple motions to dismiss, only Plaintiff's Fourth Amendment, Fifth Amendment,

and state law claims against the City survived. See Dkt. No. 58. The City them moved for

summary judgment on Plaintiffs' remaining claims. See Dkt. No. 79. On December 18, 2020, the

Court granted Defendant's motion for summary judgment in part. See Dkt. No. 87. The Court

found that questions of material fact remained as to Plaintiffs' Fourth Amendment, Fifth

Amendment, and state law claims, but that Plaintiffs had failed to establish Monell liability. See

id. Presently before the Court is Defendant's motion for reconsideration. The Court presumes the

parties' familiarity with the facts and refers the parties to its December 18, 2020 Memorandum-

Decision and Order for a more detailed recitation of the facts. See Dkt. No. 87. For the following

reasons, Defendant's motion is granted.

       A court may justifiably reconsider its previous ruling if: (1) there is an intervening change

in the controlling law; (2) new evidence not previously available comes to light; or (3) it becomes

necessary to remedy a clear error of law or to prevent manifest injustice. See Delaney v. Selsky,

899 F. Supp. 923, 925 (N.D.N.Y. 1995) (citing Doe v. New York City Dep't of Soc. Servs., 709

F.2d 782, 789 (2d Cir. 1983)). The standard for granting a motion for reconsideration is strict.

Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion for

reconsideration "should not be granted where the moving party seeks solely to relitigate an issue

already decided." Id. Thus, a motion for reconsideration is not to be used for "presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a 'second bite at the

apple.'" Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998).

       Defendant does not suggest that there has been an intervening change in the controlling

law, nor have they presented new evidence which was not previously available. Rather,

Defendant seeks reconsideration of the Court's Order arguing that it is necessary to remedy a clear



                                                 2
     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 3 of 7



error of law. See Dkt. No. 89-2 at 4. Defendant argues that Plaintiffs must establish Monell

liability because the only claims remaining are against the City. See id. Defendant contends that

the Court must dismiss Plaintiffs' Fourth and Fifth Amendment claims because it found that

Plaintiffs failed to plead and prove a Monell claim against the City. See Dkt. No. 89-2. Finally,

Defendant argues that Plaintiffs' state law claims must be dismissed as well. See id. Plaintiffs, in

opposition to the motion to reconsider, argue that the City can be liable for its own illegal acts.

See Dkt. No. 90 at 6. Plaintiffs argue that because the acts were done by government officials

with sufficient authority to direct the demolition, the conduct was done "under the color of law"

and that Section 1983 claims may be brought directly against the municipality. See id. (citing

Burtnieks v. City of N.Y., 716 F.2d 982, 986 (2d Cir. 1983); City of St. Louis v. Paprotnik, 485

U.S. 112, 123 (1988)).

       Citing Connick v. Thompson, 563 U.S. 51, 60 (2011), Plaintiffs argue that a Section 1983

claim can be brought directly against a municipality to hold the municipality responsible for "their

own illegal acts." See Dkt. No. 90 at 5-6. While it is true that Connick held that "under [Section]

1983, local governments are responsible only for 'their own illegal acts,'" that is not the end of the

analysis. See Connick, 563 U.S. at 60 (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 479

(1986)). Immediately following the language that Plaintiffs quote is the following requirement:

               Plaintiffs who seek to impose liability on local governments under §
               1983 must prove that "action pursuant to official municipal policy"
               caused their injury. Official municipal policy includes the decisions
               of a government's lawmakers, the acts of its policymaking officials,
               and practices so persistent and widespread as to practically have the
               force of law. These are "action[s] for which the municipality is
               actually responsible."

Id. at 60-61 (internal quotations omitted). While a Section 1983 action may be brought against a

municipality based on a single decision, the decision must be made by officials "'whose acts or



                                                   3
     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 4 of 7



edicts may fairly be said to represent official policy.'" Pembaur, 475 U.S. at 480 (quoting Monell

v. Dep't of Soc. Serv. of City of N.Y., 436 U.S. 658, 694 (1978)).

       Plaintiffs' response disregards the fact that the Court previously found Plaintiff failed to

establish that the decision to demolish the Nicholaus Building was made by a policymaking

official and that there was no evidence that the decision was part of government policy. See Dkt.

No. 87 at 15-16. Without such a showing, Plaintiffs cannot bring a Section 1983 action directly

against the City.

       The cases upon which Plaintiffs rely do not help their argument. In Burtneiks, the Second

Circuit found that the conduct complained of was committed under the color of state law because

the acts were done by city employees who exercised "final authority over significant matters

involving the exercise of discretion." Burtnieks, 716 F.2d at 986 (quoting Rookard v. Health and

Hosp. Corp., 710 F.2d 41, 45 (2d Cir. 1983)). In St. Louis v. Praprotnik, 485 U.S. 112, 123

(1988), the Supreme Court clarified its decision in Pembaur. Pursuant to Pembaur, in

determining whether a decision made on a single occasion is sufficient to establish an

unconstitutional municipal policy, the Supreme Court noted the following:

               First, a majority of the Court agreed that municipalities may be held
               liable under § 1983 only for acts for which the municipality itself is
               actually responsible, "that is, acts which the municipality has
               officially sanctioned or ordered." Second, only those municipal
               officials who have "final policymaking authority" may by their
               actions subject the government to § 1983 liability. Third, whether a
               particular official has "final policymaking authority" is a question
               of state law. Fourth, the challenged action must have been taken
               pursuant to a policy adopted by the official or officials responsible
               under state law for making policy in that area of the city's business.

Praprotnik, 485 U.S. at 123. Ultimately, the Supreme Court held that "municipal liability under §

1983 attaches where – and only where – a deliberate choice to follow a course of action is made




                                                  4
     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 5 of 7



from among various alternatives by the official or officials responsible for establishing final

policy with respect to the subject matter in question." Id. at 483.

          As previously mentioned, the Court considered whether the decision to demolish the

Nicholaus Building was made by a policymaking official and whether the decision was made as

part of a government policy. See Dkt. No. 87 at 15-16. On the motion for summary judgment,

Plaintiffs did not present any evidence to meet the requirements under Pembaur. In their

response to the present motion, Plaintiffs do not present additional evidence or argument which

would lead the Court to alter its conclusion. Therefore, for the reasons discussed in the Court's

previous order, Monell liability does not attach and Plaintiffs have not established that their

Section 1983 claims may be brought directly against the City. Accordingly, Plaintiffs' Fourth and

Fifth Amendment claims against the City must be dismissed.

          In its December 12, 2020 Memorandum-Decision and Order, the Court denied Defendant's

motion for summary judgment as to Plaintiffs' state law claims, finding that questions of fact

remain. See Dkt. No. 87 at 16-17. However, in light of the Court's decision on the present

motion, the only remaining claims are Plaintiffs' state law claims. Thus, the Court will consider

whether it should continue to exercise supplemental jurisdiction over the remaining state law

claims.

          Federal courts may exercise supplemental jurisdiction over "claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy." 28. U.S.C. § 1367. "Disputes form part of the 'same case or controversy' ... 'when

they "derive from a common nucleus of operative fact."'" Romero v. Bestcare, Inc., No. 15-CV-

7397, 2018 WL 1702001, *8 (E.D.N.Y. Feb. 28, 2018) (citations omitted). "Such supplemental

jurisdiction shall include claims that involve the joinder or intervention of additional parties." Id.



                                                   5
     Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 6 of 7



"A district court's decision whether to exercise ... jurisdiction after dismissing every claim over

which it had original jurisdiction is purely discretionary." Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009). The Court may decline to exercise supplemental jurisdiction over a

claim if

               (1) the claim raises a novel or complex issue of State law, (2) the
               claim substantially predominates over the claim or claims over
               which the district court has original jurisdiction, (3) the district
               court has dismissed all claims over which it has original
               jurisdiction, or (4) in exceptional circumstances, there are other
               compelling reasons for declining jurisdiction.

28 U.S.C. § 1367(c). Finally, a court should weigh "the values of judicial economy, convenience,

fairness, and comity" in deciding whether to exercise supplemental jurisdiction over state-law

claims. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988).

       Here, all of the claims over which the Court has original jurisdiction have been dismissed

and this matter now involves only state law. Thus, the Court declines to exercise supplemental

jurisdiction over Plaintiffs' state law claims and dismisses them without prejudice.

       After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant's motion for reconsideration (Dkt. No. 89) is GRANTED; and

the Court further

       ORDERS that Plaintiffs' Fourth Amendment, Fifth Amendment, and state law claims

against the City of Schenectady are DISMISSED; and the Court further

       ORDERS that the Clerk of the Court shall enter judgment in Defendant's favor and close

this case; and the Court further

       ORDERS that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.


                                                  6
    Case 1:17-cv-00929-MAD-CFH Document 91 Filed 05/04/21 Page 7 of 7



IT IS SO ORDERED.

Dated: May 4, 2021
       Albany, New York




                                     7
